Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 1 of 18

12/11/2019 04:50:24pm

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817) 924-9000

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

In re: Amanda LaShelle Mason XXX-XX-5982 § Case No: 19-44833-ELM-13
12428 Hunters Cabin Ct § .
Burleson, TX 76028 § Date: 11/27/2019
§ Chapter 13
§
Debtor(s)

DEBTOR'S(S') CHAPTER 13 PLAN
(CONTAINING A MOTION FOR VALUATION)
DISCLOSURES
[¥J This Plan does not contain any Nonstandard Provisions.
(0 ‘This Plan contains Nonstandard Provisions listed in Section Ill.
(0 This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.

Page 1
Plan Payment: Variable Value of Non-exempt property per § 1325(a)(4): $117.60
Pian Term: 60 months Monthly Disposable Income per § 1325(b)(2): $0.00
Plan Base: $101,005.00 Monthly Disposable Income x ACP ("UCP"): $0.00

Applicable Commitment Period: 36 months
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 2 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Pian, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section |, Part E.(1) and Part F of the Pian at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.

SECTION |
DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
FORM REVISED 7/1/17

A. PLAN PAYMENTS:

Debtor(s) propose(s) to pay to the Trustee the sum of:
$1,000.00 per month, months 1 to 1
$1,695.00 per month, months 2 to 60

 

Foratotalof $101,005.00 (estimated "Base Amount").

First payment is due 12/27/2019 __.

The applicable commitment period ("ACP") is _ 36 months.

Monthly Disposable Income ("Di") calculated by Debtor(s) per § 1325(b)(2) is: $0.00 .

The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
$0.00

Debtor's(s'} equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
$117.60

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

1. CLERK'S FILING FEE: Total filing fees paid through the Pian, if any, are $0.00 and shall be paid in full
prior to disbursements to any other creditor.

2. STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
amended) and 28 U.S.C. § 586(e)(1) and (2).

3. DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
the following monthly payments:

 

DSO CLAIMANTS SCHED.AMOUNT| % TERM (APPROXIMATE) | TREATMENT
(MONTHS __TO_) | $__PERMO.

 

 

 

 

 

 

 

 

Cc. ATTORNEY FEES: To Robert A. Higgins & Associates, P.C. , total: $3,700.00
$251.00 Pre-petition; $3,449.00 disbursed by the Trustee.

Page 2
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 3 of 18

Case No:

Debtor(s): Amanda L

19-44833-ELM-13

aShelle Mason

12/11/2019 04:50:24pm

 

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORTGAGEE SCHED. DATE % TERM (APPROXIMATE) | TREATMENT
ARR. AMT ARR. THROUGH (MONTHS __ TO ___)
Midiand Mortgage Co $4,889.50 0.00% Month(s) 1-60 Pro-Rata
Homestead
D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:
MORTGAGEE # OF PAYMENTS CURRENT POST- FIRST CONDUIT
PAID BY TRUSTEE j PETITION MORTGAGE | PAYMENT DUE DATE
PAYMENT AMOUNT (MM-DD-YY)
Midland Mortgage Co 59 month(s) $970.90 02/01/2020
Homestead
D.(3) POST-PETITION MORTGAGE ARREARAGE:
MORTGAGEE TOTAL DUE DATE(S) % TERM (APPROXIMATE) | TREATMENT
AMT. (MM-DD-YY) (MONTHS __ TO __)
Midland Mortgage Co $1,941.80  12/1/19-1/1/20 0.00% Month(s) 1-60 Pro-Rata
Homestead
E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:
A.
CREDITOR / SCHED. AMT. VALUE % TERM (APPROXIMATE) | TREATMENT
COLLATERAL (MONTHS __ TO _) Per Mo.
Santander $19,899.00 $12,125.00 4.25% Month(s) 3-54 $259.00
2016 Chevrolet Malibu
B.
CREDITOR / SCHED. AMT. VALUE % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

 

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in

satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

 

 

 

 

A.
CREDITOR / SCHED. AMT. % TERM (APPROXIMATE) | TREATMENT
COLLATERAL (MONTHS __ TO __) Per Mo.
B.
CREDITOR / SCHED. AMT. % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

The valuation of Colfateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Conceming Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section

1325(a)(5)(B) and (C) of the Bankruptcy Code.

Page 3
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 4 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

F. SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

 

CREDITOR / SCHED. AMT. VALUE TREATMENT
COLLATERAL

 

 

 

 

 

 

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Conceming Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is

secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

 

 

 

CREDITOR COLLATERAL SCHED. AMT.

 

 

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CREDITOR SCHED. AMT. | TERM (APPROXIMATE) | TREATMENT
(MONTHS __ TO _)
Internal Revenue Service $9,787.31 Month(s) 1-60 Pro-Rata
|. SPECIAL CLASS:
CREDITOR SCHED. AMT. | TERM (APPROXIMATE) | TREATMENT
(MONTHS __ TO __)
JUSTIFICATION:

 

 

J. UNSECURED CREDITORS:

 

 

 

 

CREDITOR SCHED. AMT. COMMENT
Affiliate Asset Solutions $1,877.00
Big Picture Loan $1,325.74
Cleburne Eye Clininc $39.00
Clinical Pathology Labs $17.45
Clinical Pathology Labs $18.67
Commonwealth Financial Systems $1,877.00
Credit collection Sevices $18.67
Credit One Bank $100.00
Credit Systems International, Inc $42.00
Credit Systems International, Inc $58.00
Credit Systems International, Inc. $57.64
Delta Dental $28.00
Dr. James Bothwell $400.00
Enhanced Recovery Corp $83.00

Page 4
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 5 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

Express Scripts $216.35
First Access $269.39
First PREMIER Bank $699.00
First PREMIER Bank $270.00
Genesis Bc/Celtic Bank $455.00
indigo $0.00
McCreary, Veselka, Bragg & Allen. L.L.C. $1,001.59
Nationwide Recovery Sy $545.00
Naviet $225,874.00
North Texas Tollway Authority $453.78
North Texas Tollway Authority $697.70
Online Collections $120.00
Path Advantage $270.00
Peterson Medical GRoup $229.96
Phoenix Financial Group $2,421.65
Professional Finance Company. $18.66
Quest Diagnostics $20.20
Quest Diagnostics $6.72
Recivabie Management Services. LLC $194.00
Safe Auto Insurance $19.00
Santander $7,774.00 Unsecured portion of the secured debt (Bifurcated)
Speedy Cash $647.62
Sundance Anesthesia $91.85
Texas Brace Systems $13.74
Texas Health Physicians Group $337.08
The Brace Center LLC $42.27
Third Coast Emerg. Phys.-Sid Peterson, P $544.64
Total Visa/Bank of Missouri $269.00
Total Visa/Bank of Missouri $332.00
Transworld Systems $100.00
Tx Tag $100.81
US Anethesia $692.25
TOTAL SCHEDULED UNSECURED: "$250,669.43
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is 0% .

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

 

 

§ 365 PARTY ASSUME/REJECT | CURE AMOUNT | TERM (APPROXIMATE) | TREATMENT
(MONTHS __TO__)

 

 

 

 

 

 

 

SECTION Il
DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
FORM REVISED 7/1/17

A. SUBMISSION OF DISPOSABLE INCOME:

 

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

Page 5
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 6 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
NOTICING FEES;

 

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section |, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section |, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Pian and the Debtor's(s’) Authorization for Adequate Protection
Disbursements ("AAPD"), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

 

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section |, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the P/an on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trusfee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section |, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section |, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Pian, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Uniess otherwise ordered by the Court, and subject to Bankruptcy Rule 3002. 1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section |, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1) SECURED CLAIMS TO BE PAID BY TRUSTEE:

 

The claims listed in Section |, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Co/latera/ as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section !, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section |, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2) SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section !, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

Page 6
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 7 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

The claims listed in Section |, Part £.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section |, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F. SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section |, Part F shall be satisfied as secured to the extent of the value of the Collateral, as stated in the
Plan, by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral, to the extent it is allowed, shall be automatically split and treated as indicated in Section |, Part H or J, per

11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

 

Payments on all secured claims listed in Section |, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section Ill, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section |, Part H.
The claims listed in Section |, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

|. CLASSIFIED UNSECURED CLAIMS:

 

Classified unsecured claims shall be treated as allowed by the Court.

J. GENERAL UNSECURED CLAIMS TIMELY FILED:

 

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section |, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L. CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Pian states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

 

Any additional Plan provisions shall be set out in Section Ill, "Nonstandard Provisions."

Page 7
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 8 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

 

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section | or on the
AAPD.

P. CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
PUNITIVE DAMAGES:

 

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

 

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee‘s duties but not the Trustee's right to investigate or monitor the Debtor's(s’)
business affairs, assets or liabilities.

S. NO TRUSTEE’S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
PRE-CONFIRMATION OPERATIONS:

 

 

The Trustee shail not be liable for any claim arising from the post-confirmation operation of the Debtor’s(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T. DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

 

 

 

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

Page 8
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 9 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a

lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.
8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.

11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in |, which must be designated to be paid per mo.
13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.
16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.
17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,

expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.

V. POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Pian.

Page 9
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 10 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13
Debtor(s): Amanda LaShelle Mason

 

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.

Page 10
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 11 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

SECTION III
NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.

None.

|, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

isi Vince M. Vela
Vince M. Vela, Debtor's(s') Attorney Debtor (if unrepresented by an attorney)

 

Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

!s/ Vince M. Vela 24097232
Vince M. Vela, Debtor’s(s') Counsel State Bar Number

 

Page 11
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 12 of 18

12/11/2019 04:50:24pm
Case No: 19-44833-ELM-13

Debtor(s): Amanda LaShelle Mason

 

CERTIFICATE OF SERVICE

|, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the _ 11th day of December, 2019

 

(List each party served, specifying the name and address of each party)

Dated: December 11, 2019 Is! Vince M. Vela

Vince M. Vela, Debtor's(s') Counsel

 

Affiliate Asset Solutions
XXXXXX1 1814

145 Technology Parkway NW Suite

100
Peachtree Corners, GA 30092

Amanda LaShelle Mason
12428 Hunters Cabin Ct
Burleson, TX 76028

Big Picture Loan
xxx081 1

E23970 Pow Wow Trail
Watersmeet, Mi 49969

Cleburne Eye Clininc
xx8665

839 N. Nolan Rd
Cleburne, TX 76033

Clinical Pathology Labs
XXxx8953

P.O. Box 141669
Austin, TX 78714

Clinical Pathology Labs
XXXx5581

P.O. Box 141669
Austin, TX 78714

Commonwealth Financial Systems
XXXXXXXO8N 1

Attn: Bankruptcy

245 Main Street

Dickson City, PA 18519

Credit collection Sevices
XX-XXXX-X3081

725 Canton St.
Norwood, MA 02062

Credit One Bank
P.O. Box 98873
Las Vegas, NV 89193

Credit Systems International, Inc
XXXXX1025

Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004

Credit Systems International, Inc
XXXXX7632

Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004

Credit Systems International, Inc.
xx3864

PO Box 1088

Arlington, TX 76004

Page 12

Delta Dental
XXXXXXXXX2 760

P.O. Box 1870
Alpharetta, GA 30023

Dr. James Bothwell
1651 W. Rosedale St Ste 100
Fort Worth, TX 76104

Enhanced Recovery Corp
XXXXX 1826

Attn: Bankruptcy

8014 Bayberry Road
Jacksonville, FL 32256

Express Scripts
XX-XXXXX5048

P.O Box 790227

Saint Louis, MO 63179

First Access
XXXX-XXXX-XXXX-0667
P.O. Box 5220

Sioux Falls, SD 57117

First PREMIER Bank
XXXXXXXXXXXX0578
Attn: Bankruptcy

PO Box 5524

Sioux Falls, SD 57117
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 13 of 18

Case No: 19-44833-ELM-13
Debtor(s): Amanda LaShelle Mason

12/11/2019 04:50:24pm

 

First PREMIER Bank
XXXXXXXXXXXX7 454
Attn: Bankruptcy

PO Box 5524

Sioux Falls, SD 57117

Genesis Bc/Celtic Bank
XXXXXXXXXXXX7 201

Attn: Bankruptcy

PO Box 4477
Beaverton, OR 97076

Indigo

7201

P.O Box 4488
Beaverton, OR 97076

Internal Revenue Service
Centalized Insolvency Operations
P.O. Box 7346

Philadelphia, PA 19101

Internal Revenue Service

Special Procedures, RM 9A20
1100 Commerce Street 5024 DAL
Dallas, TX 75242

Internal Revenue Service
Central Insolvency

P.O. Box 7346
Philadelphia, PA 19104

McCreary, Veselka, Bragg & Allen.
L.L.C.

XXXXXXXXX/XXXXX 1973

P.O. Box 1310

Round Rock, TX 78680

Midland Mortgage Co

XXXX337 1

Attn: Customer Service/Bankruptcy
PO Box 26648

Oklahoma City, OK 73216

Midland Mortgage Co

Attn: Customer Service/Bankruptcy
PO Box 26648

Oklahoma City, OK 73216

Nationwide Recovery Sy
xxxx9810

Naviet
XXXXXXXXXXXXXXXXXXXAXXXXXX 1 126
Attn: Claims Dept

PO Box 9500

Wilkes-Barr, PA 19773

North Texas Tollway Authority
xxxxx5016

P.O. Box 660244

Dallas, TX 75266

North Texas Tollway Authority
xXxx5485

P.O. Box 660244

Dallas, TX 75266

Online Collections
XXXXXXXXXXXX3 915
Attn: Bankruptcy

PO Box 1489
Winterville, NC 28590

Pam Bassel
7001 Blvd. 26, Suite 150
N. Richland Hills, TX 76180

Path Advantage
xx0611

P.O. Box 224138
Dallas, TX 75222

Page 13

Peterson Medical GRoup
X XXXXXXX508 1

551 Hill Country
Kerrville, TX 78028

Phoenix Financial Group
xxx6086

P.O. Box 361450
Indianapolis, IN 46236

Phoenix Financial Group
P.O. Box 361450
Indianapolis, IN 46236

Professional Finance Company.
xx7551

5754 W. 11th St. Ste 100
Greeley, CO 80634

Quest Diagnostics
XXXxxXX0566

P.O. Box 470779
Cincinnati, OH 45274

Quest Diagnostics
XXXXXxX44.04

P.O. Box 470779
Cincinnati, OH 45274

Recivable Management Services. LLC
XXXXXXXXH293

Attn: Bankruptcy

240 Emery Street

Bethlehem, PA 18015

Safe Auto Insurance
XXXXXXXXX9A-00

4 Easton Oval
Columbus, OH 43219
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22

Case No: 19-44833-ELM-13
Debtor(s): Amanda LaShelle Mason

Page 14 of 18

12/11/2019 04:50:24pm

 

Santander

XXXXXXXXXXXXX 1000

Attn: Bankruptcy
10-64-38-FD7 601 Penn St
Reading, PA 19601

Speedy Cash
XXXX-X-XXXXX 1087
P.O Box 780408
Wichita, KS 67278

Sundance Anesthesia
x4708

4200 S. Hulen Suite 425
Fort Worth, TX 76109

Texas Brace Systems
XXXXXXXX/XXX45.35
P.O. Box 847092
Dallas, TX 75284

Texas Health Physicians Group
XXXXXXXXX-3-20 1

P.O. Box 732262

Dallas, TX 75373

The Brace Center LLC
Xx-x1155

160 Central DR Suite 157
Bedford, TX 76022

Third Coast Emerg. Phys.-Sid
Peterson, P

XXXXXX2502

P.O Box 674130

Dallas, TX 75267

Total Visa/Bank of Missouri
XXXXXXXXXXXX0667

Attn: Bankruptcy

PO Box 85710

Sioux Falls, SD 57118

Total Visa/Bank of Missouri
XXXXXXXXXXXXO332

Attn: Bankruptcy

PO Box 85710

Sioux Falls, SD 57118

Transworld Systems
XXXX3132

1005 Schrock Rd Ste 300
Columbus, OH 43229

Tx Tag
XXXXX2153

P.O. Box 640749
Dallas, TX 75265

US Anethesia
XXXX44 1 1

P.O. Box 840855
Dallas, TX 75248

Page 14
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 15 of 18

Label Matrix for local noticing
0539-4

Case 19-44833-elm13

Northern District of Texas

Ft. Worth

Wed Dec 11 16:57:00 CST 2019

Big Picture Loan
£23970 Pow Wow Trail
Watersmeet, MI 49969-5125

Commonwealth Financial Systems
Attn: Bankruptcy

245 Main Street

Dickson City, PA 18519-1641

Credit Systems International, Inc.

PO Box 1088
Arlington, TX 76004-1088

Enhanced Recovery Corp
Attn: Bankruptcy

8014 Bayberry Road
Jacksonville, FL 32256-7412

First PREMIER Bank

Attn: Bankruptcy

PO Box 5524

Sioux Falls, SD 57117-5524

Internal Revenue Service
Central Insolvency

P.O. Box 7346

Philadelphia, PA 19101-7346

Midland Mortgage Co

Attn: Customer Service-Bankruptcy
PO Box 26648

Oklahoma City, OK 73126-0648

Online Collections

Attn: Bankruptcy

PO Box 1489

Winterville, NC 28590-1489

Peterson Medical GRoup
551 Hill Country
Kerrville, TX 78028-6085

501 W. Tenth Street
Fort Worth, TX 76102-3637

Cleburne Eye Clininc
839 N. Nolan Rd
Cleburne, TX 76033

Credit One Bank
P.O. Box 98873
Las Vegas, NV 89193-8873

Delta Dental
P.O. Box 1870
Alpharetta, GA 30023-1870

Express Scripts
P.O Box 790227
Saint Louis, MO 63179-0227

Genesis Be-Celtic Bank
Attn: Bankruptcy

PO Box 4477

Beaverton, OR 97076-4401

Internal Revenue Service
Special Procedures, RM 9A20
1100 Commerce Street 5024 DAL
Dallas, TX 75242-1100

Naviet

Attn: Claims Dept

PO Box 9500

Wilkes-Barr, PA 18773-9500

PYOD, LLC

Resurgent Capital Services
BO Box 19008

Greenville, SC 29602-9008

Phoenix Financial Group
P.O. Box 361450
Indianapolis, IN 46236-1450

Affiliate Asset Solutions
145 Technology Parkway NW Suite 100
Peachtree Corners, GA 30092-3536

Clinical Patholegy Labs
P.O. Box 141669
Austin, TX 78714-1669

Credit Systems International, Inc
Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004-1088

Dr. James Bothwell
1651 W. Rosedale St Ste 100
Fort Worth, TX 76104-7437

First Access
P.O. Box 5220
Sioux Falls, SD 57117-5220

Indigo
P.O Box 4488
Beaverton, OR 97076-4402

McCreary, Veselka, Bragg & Allen. L.L.C.
P.O. Box 1310
Round Rock, TX 78680-1310

North Texas Tollway Authority
P.O. Box 660244
Dallas, TX 75266-0244

Path Advantage
P.O. Box 224138
Dallas, TX 75222-4138

Professional Finance Company.
5754 W. llth St. Ste 100
Greeley, CO 80634-4811
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 16 of 18

Quest Diagnostics
P.O. Box 470779
Cincinnati, OH 45274-0001

Safe Auto Insurance
4 Easton Oval
Columbus, OH 43219-6010

Sundance Anesthesia
4200 S. Hulen Suite 425
Fort Worth, TX 76109-7999

The Brace Center LLC
160 Central DR Suite 157
Bedford, TX 76022

Transworld Systens
1005 Schrock Rd Ste 300
Columbus, OH 43229

United States Trustee
1100 Commerce Street
Room 976

Dallas, TX 75242-0996

Vince Michael Vela

Robert A. Higgins & Associates, P.C.
8200 Camp Bowie West Boulevard

Fort Worth, TX 76116-6321

Recivable Management Services. LLC
Attn: Bankruptcy

240 Emery Street

Bethlehem, PA 18015-1980

Santander

Attn: Bankruptcy
10-64-38-FD7 601 Penn St
Reading, PA 19601-3544

Texas Brace Systems
P.O. Box 847092
Dallas, TX 75284-7092

Third Coast Emerg. Phys.~Sid Peterson, P

P.O Box 674130
Dallas, TX 75267-4130

Tx Tag
P.O. Box 640749
Dallas, TX 75265

Amanda LaShelle Mason
12428 Hunters Cabin Ct
Burleson, TX 76028-0238

Robert A. Higgins & Associates, P.C.
8200 Camp Bowie West Blvd.
Fort Worth, TX 76116-6321

Speedy Cash
P.O Box 780408
Wichita, KS 67278-0408

Texas Health Physicians Group
P.O. Box 732262
Dallas, TX 75373-2262

Total Visa-Bank of Missouri
Attn: Bankruptcy

PO Box 85710

Sioux Falls, SD 57118-5710

US Anethesia
P.O. Box 840855
Dallas, TX 75284-0855

Pam Bassel

7001 Blvd 26

Suite 150

North Richland Hills, TX 76180-8802

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Credit Systems International, Inc
Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004-1088

(u)Nationwide Recovery Sy

End of Label Matrix

Mailable recipients 48
Bypassed recipients 2
Total 50
Case 19-44833-elm13 Doc 10 Filed 12/11/19

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817) 924-9000

Entered 12/11/19 17:01:22

Page 17 of 18

12/11/2019 04:50:25pm

IN RE: Amanda LaShelle Mason
12428 Hunters Cabin Ct
Burleson, TX 76028

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION
Revised 10/1/2016

XXX-XX-5982

Debtor(s)

AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS

MMMM wi

CASE NO: 19-44833-ELM-13

 

DATED: 14/27/2019

The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as

indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Periodic Payment Amount Variable Plan Payments. See Monthly Schedule below.”
Disbursements First (1) Second (2) (Other)
Account Balance Reserve $5.00 $5.00 carried forward
Trustee Percentage Fee $99.50 See below*
Filing Fee $0.00 See below*
Noticing Fee $55.65 See below*
Subtotal Expenses/Fees $160.15 See below*
Available for payment of Adequate Protection, Attorney Fees and .
Current Post-Petition Mortgage Payments: $839.85 See below
CREDITORS SECURED BY VEHICLES (CAR CREDITORS):

Adequate Adequate

Scheduled Value of Protection Protection

Name Collateral Amount Collateral Percentage Payment Amount

Santander 2016 Chevrolet Malibu $19,899.00 $12,125.00 1.25% $151.56

Total Adequate Protection Payments for Creditors Secured by Vehicles: $151.56

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):
Scheduled Value of

Name Collateral Start Date Amount Collateral Payment Amount

Midland Mortgage Co Homestead 02/01/2020 $100,866.00 $178,826.00 $970.90

Payments for Current Post-Petition Mortgage Payments (Conduit): $970.90

 

Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
Case 19-44833-elm13 Doc 10 Filed 12/11/19 Entered 12/11/19 17:01:22 Page 18 of 18

Case No: 19-44833-ELM-13
Debtor(s): Amanda LaShelle Mason

12/11/2019 04:50:25pm

 

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:

 

 

 

 

 

 

 

 

 

 

 

 

Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle: $0.00
TOTAL PRE-CONFIRMATION PAYMENTS
First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $151.56
Debtor's Attorney, per mo: $688.29
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
Trustee Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $970.90
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $151.56
Debtor's Attorney, per mo: See Monthly Schedule below*
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
*Monthly Schedule
Account Trustee Subtotal Available
Plan Balance Percentage Filing Noticing Expenses/ Available for
Month Payment Reserve Fee Fees Fees Fees Available for APD Attorney
1 $1,000.00 $5.00 $99.50 $0.00 $55.65 $160.15 $839.85 $151.56 $688.29
2 $1,695.00 $169.50 $169.50 $1,525.50 $1,122.46 $403.04
3 $1,695.00 $169.50 $169.50 $1,525.50 $1,122.46 $403.04
4 $1,695.00 $169.50 $169.50 $1,525.50 $1,122.46 $403.04
5 $1,695.00 $169.50 $169.50 $1,525.50 $1,122.46 $403.04
6 $1,695.00 $169.50 $169.50 $1,525.50 $1,122.46 $403.04
7 $1,695.00 $169.50 $169.50 $1,525.50 $1,122.46 $403.04
8 $1,695.00 $169.50 $169.50 $1,525.50 $1,122.46 $342.47
Order of Payment:

Uniess otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to

the creditor by the Trustee.

 

DATED:__ 12/11/2019

!s/ Vince M. Vela
Attorney for Debtor(s)

 

Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
